The appeal here is from an order overruling a demurrer to the complainant's amended bill of complaint. The amended bill of complaint seeks to rescind a certain contract for the purchase and sale of certain real estate, to procure an accounting between the parties and to recover the amount paid by the complainant to the defendant and to enforce a lien against the property for such payments. It was alleged that the defendant had violated certain dependent covenants, promises and obligations which had been made for the purpose of inducing, and which did induce, the complainant to make the purchase and pay the money sought to be recovered.
It would serve no useful purpose to set out in haec verba the allegations of the bill of complaint.
A demurrer being interposed to the bill of complaint the same was overruled and, thereupon, appeal was entered. The law applicable to the case at bar has been clearly enunciated in an able opinion prepared by Mr. Justice STRUM for this Court in the case of Sun City Holding Company v. Schoenfeld, filed May 11, 1929, reported 122 So. R. 252, on authority of which opinion the order overruling the demurrer should be affirmed and it is so ordered. *Page 516 
Affirmed.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.